DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “….a plurality of pads adjacent according to the second direction are disposed in a same layer, and the second direction corresponds to a row of the plurality of pads adjacent according to the second direction extending in a horizontal direction parallel to an edge of a plane defining the substrate…” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Yeh (Fig. 4A as annotated in previous office action) fails to disclose above limitation. Applicant’s related arguments filed 05/23/2022 is persuasive.
With respect to claim 9, the prior art made of record does not disclose or suggest either alone or in combination “…wherein the first gate electrode is disposed in the first layer, and the second gate electrode is disposed in the second layer..” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
The above claim limitation incorporates allowable features of original claim 9 as indicated in previous office action.
With respect to claim 10, the prior art made of record does not disclose or suggest either alone or in combination “….a fifth pad disposed adjacent to the second pad along the first direction; and a sixth pad disposed adjacent to the fifth pad along the first direction, wherein the first pad, the third pad, and the fifth pad are disposed in a first layer, and the second pad, the fourth pad, and the sixth pad are disposed in a second layer different from the first layer..” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Yeh, Fig. 4A fails to disclose above limitation, incorporates allowable features of original claim 4 as indicated in previous office action.
Claims  2-8 are allowed being dependent on claim 1.
The closest prior of records are Yeh et al. (US 2012/0044432 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/               Examiner, Art Unit 2813                                                                                                                                                                                         
/SHAHED AHMED/               Primary Examiner, Art Unit 2813